DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the upper surface” in line 5 needs to be changed to “an upper surface”.
Claim 7 is objected to because of the following informalities:  the phrase “claim 6” in line 1 needs to be changed to “claim 5”. Please note that the phrase “the audio and/or video” in line 1 of claim 7 lacks antecedent basis due to its dependency (applicant may otherwise change the claim language in such a way as to correct the lack of antecedent basis for “the audio and/or video”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 9 recites: “wherein the second person is an archived performance of the predetermined exercise routine” and it is not clear how a “person” can be an archived performance of the predetermined exercise routine. In addition, claim 7, to which claim 9 depends on, recites: “wherein the audio and/or video depict a second person performing the choreographed exercise routine on a second treadmill exercise apparatus”, while claim 9 recites “archived performance of the predetermined exercise routine” and it is not clear whether “predetermined exercise routine” is the same as or different from “the choreographed exercise routine”. Furthermore, the phrase “the predetermined exercise routine” lacks antecedent basis. Further clarification and appropriate corrections are respectfully requested. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 15 recites: “wherein one or more of the plurality of anchor points are configured and arranged on non-rotating/non-tilting portions of the treadmill exercise apparatus”, while claim 13, to which claim 15 depends on, recites: “a plurality of anchor points on the deck platform”, and the deck platform according to claim 1, to which claim 13 depends on, is movable/rotating/tilting via actuators. Therefore, the limitation of claim 15 is conflicting with the limitations of claims 13 and 1. As such, it is not clear how one or more of the plurality of anchor points (the plurality of anchor points being on the rotating/tilting deck platform), are arranged on non-rotating/non-tilting portions of the treadmill apparatus.  limitations of claim 15 are conflicting with the limitations of claims 13 and 1. Applicant is suggested to either: 1) amend claim 13 to recite: “a plurality of anchor points”, or 2) amend claim 15 to recite: “A treadmill exercise apparatus according to claim 1, further comprising a plurality of anchor points, wherein one or more of the plurality of anchor points are configured and arranged on non-rotating/non-tilting portions of the treadmill exercise apparatus”, to overcome this rejection. Further clarification and appropriate corrections are respectfully requested. For the purposes of examination, claim 15 has been examined “as best understood”, and according to the second suggested language above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpf (US 2010/0304931 A1).
Regarding claim 1, Stumpf discloses a treadmill exercise apparatus, comprising: a deck platform (660) comprising a longitudinal axis (620), a lateral axis (610), and a vertical axis (630, Fig. 6, ¶ [0039], note that yaw axis 630 is a vertical axis around which the deck platform rotates); a support platform (680 or as shown below) supporting the deck platform (Figs. 6-7); a tread belt (640) operably connected to a drive motor (670), the drive motor causing continuous movement of the belt along the longitudinal axis to provide a moving deck on the upper surface of the deck platform (¶ [0040]); a first actuator (i.e. motor 720) configured to introduce yaw motion of the deck platform such that the longitudinal axis of the deck platform rotates about the vertical axis and the moving deck is thereby displaced relative to the support platform (Figs. 6-7, ¶ [0040], the gimbal mechanism includes multiple jackscrews 710 and motor 720 for controlling the roll, pitch and yaw axis. Accordingly, it is well understood that the yaw motion of the deck platform is introduced by the motor 720); a second actuator (i.e. jackscrews 710) configured to introduce roll motion of the deck platform such that the lateral axis of the deck platform rotates about the longitudinal axis and the moving deck is thereby displaced relative to the support platform (Figs. 6-7, ¶ [0040], the gimbal mechanism includes multiple jackscrews 710 and motor 720 for controlling the roll, pitch and yaw axis. Accordingly, it is well understood that the roll motion of the deck platform is introduced by one or more of jackscrews 710); wherein the first and second actuators are configured and arranged such that the deck platform accommodates displacement of the moving deck about the vertical axis and the longitudinal axis simultaneously ([0039]-[0042], since the deck platform may move in response to a simulated environment (VR), the user may experience various motions of the deck platform including pitch, roll and yaw simultaneously based on the simulated environment).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Each of the darkened elements can serve as a support platform )]
    PNG
    media_image1.png
    508
    525
    media_image1.png
    Greyscale


Regarding claim 2, Strumpf discloses the treadmill further comprising a controller (i.e. 730) operably connected to the first and second actuators, wherein the controller is configured to accept input data for controlling speed of the moving deck and yaw and roll motion of the deck platform (¶ [0007], ¶ [0009], ¶ [0039]-[0042]).  
Regarding claim 12, Strumpf discloses wherein the second actuator is further configured to introduce pitch motion of the deck platform such that the longitudinal axis of the deck platform rotates about the lateral axis and the moving deck is thereby displaced relative to the support platform, wherein the first and second actuators are configured and arranged such that the deck platform accommodates displacement of the moving deck about the lateral axis, the vertical axis, and the longitudinal axis simultaneously (Figs. 6-7, ¶ [0039]-[0042], since the deck platform may move in response to a simulated environment (VR), the user may experience various motions of the deck platform including pitch, roll and yaw simultaneously based on the simulated environment).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Strumpf or, in the alternative, under 35 U.S.C. 103 as obvious over Intonato et al. (US 2019/0336827 A1).
As shown above, Strumpf discloses controlling the speed of the moving deck and yaw and roll motion of the deck platform (¶ [0039]-[0042]) (Claim 3). 
Regarding claim 3, it is Office’s position that Strumpf also discloses wherein the controller comprises a processor and a digital storage medium operably connected to the processor, wherein the storage medium stores the input data as instructions executable by the processor for controlling various motions (including speed of the moving deck and yaw and roll motion of the deck platform) (¶ [0007], ¶ [0009], ¶ [0039]-[0042], since the deck platform may move in response to a simulated environment (VR), a processor and a digital storage medium connected to the processor has to exist in order to store data associated with the simulated environment to be used/executed by the processor to control the speed of the moving deck and yaw and roll motion of the deck platform according to the simulated environment. The data associated with the simulated environment is considered input data that is stored on a digital storage medium and executed by the processor).  
However, if applicant is not in agreement with such position, these limitations are taught by Intonato.
Regarding claim 3, Intonato teaches a treadmill apparatus (102) comprising a deck platform (112), a tread belt (120) operably connected to a drive motor that cases continuous movement of the belt (¶ [0029]), an actuator that changes the angle of the deck (¶ [0029]), and a controller (digital hardware 148) comprising a processor and a digital storage medium operable connected to the processor (¶ [0035]), wherein the storage medium stores input data (for controlling speed and motion/angle of the deck) as instructions executable by the processor for controlling the speed and motion/angle of the deck (¶ [0035], ¶ [0065], ¶ [0067]-[0068], ¶ [0070]-[0071]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention do modify Strumpf’s invention/treadmill wherein the controller comprises a processor and a digital storage medium operably connected to the processor, wherein the storage medium stores input data as instructions executable by the processor for controlling the speed and various motions of the deck platform as taught by Intonato in order to efficiently and accurately control the deck platform according to the input data throughout a wide range of exercises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strumpf as applied to claims 1-3 above, and further in view of Intonato et al. (US 2019/0336827 A1).
Strumpf is silent about wherein the controller is operably connected to a digital communication network to receive the input data from a data server at a remote location.  
Regarding claim 4, Intonato teaches a treadmill apparatus (102) comprising a deck platform (112), a tread belt (120) operably connected to a drive motor that cases continuous movement of the belt (¶ [0029]), an actuator that changes the angle of the deck (¶ [0029]), and a controller (digital hardware 148) configured to accept input data for controlling speed and motion/angle of the deck platform (¶ [0035], ¶ [0065], ¶ [0067]-[0068], ¶ [0070]-[0071]), wherein the controller is operably connected to a digital communication network (Fig. 3) to receive the input data from a data server (302) at a remote location (¶ [0047]-[0049], ¶ [0053], ¶ [0108], ¶ [0110], ¶ [0114], audio/video files (input data) are sent to the exercise machines from a server) .  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention do modify Strumpf’s invention/treadmill to a digital communication network to receive the input data from a data server at a remote location as taught by Intonato in order to provide the user with wider ranges of exercises and keep the user motivated to exercise. 

Regarding claim 5, Strumpf as modified by Intonato teaches wherein the treadmill further comprises audio and/or video synchronized to the instructions (Strumpf: ¶ [0042]; Intonato: ¶ [0114], ¶ [0116]-[0119]).  
Regarding claim 6, Strumpf as modified by Intonato teaches wherein the instructions cause the speed of the moving deck and yaw and roll motion of the deck platform to perform a choreographed exercise routine (Strumpf: ¶ [0042]; Intonato: ¶ [0106]-[0107], ¶ [0116]-[0119]).  
Regarding claim 7, Strumpf as modified by Intonato teaches wherein the audio and/or video depict a second person performing the choreographed exercise routine on a second treadmill exercise apparatus at a remote location (Intonato: ¶ [0040]-[0041], ¶ [0049], ¶ [0051]-[0052], ¶ [0101]-[0102], ¶ [0106], ¶ [0114], an instructor-led class includes a video and audio of an instructor performing exercises on another treadmill which may be at a remote location. It would have been obvious to one ordinary skill in the art to modify Strumpf’s invention with such feature of Intonato, in order to motivate the user and keep the user motivated to exercise and achieve various fitness/health goals).  
Regarding claim 8, Strumpf as modified by Intonato teaches wherein the treadmill exercise apparatus and the second treadmill exercise apparatus simultaneously perform the choreographed exercise routine in real-time (Intonato: ¶ [0040]-[0041], ¶ [0049], ¶ [0052], ¶ [0111], ¶ [0114], ¶ [0128], ¶ [0138], instructor-led classes can include live classes. It would have been obvious to one ordinary skill in the art to modify Strumpf’s invention with such feature of Intonato, in order to motivate the user and keep the user motivated to exercise and achieve various fitness/health goals).  
Regarding claim 9, Strumpf as modified by Intonato teaches wherein the second person is an archived performance of the predetermined exercise routine and the treadmill exercise apparatus performs the choreographed exercise routine in synchrony with the archived performance (Intonato: ¶ [0040]-[0041], ¶ [0047], ¶ [0049], ¶ [0052], instructor-led classes can include archived classes, which can be selected by a user to follow for exercise. It would have been obvious to one ordinary skill in the art to modify Strumpf’s invention with such feature of Intonato, in order to enable the user exercise whenever desired (at his/her own time) while providing motivation for the user to continue exercising and achieving various fitness/health goals).  
Regarding claim 10, Strumpf as modified by Intonato teaches the treadmill further comprising a display screen (Intonato: i.e. 104, Fig. 1) operably connected to the processor to display a graphical user interface displaying real-time and/or archived choreographed exercise routines available from the data server (Intonato: Figs. 2, 4-5A, ¶ [0028], ¶ [0040]-[0041], ¶ [0049], ¶ [0052], ¶ [0111], ¶ [0114], ¶ [0128]. It would have been obvious to one ordinary skill in the art to modify Strumpf’s invention with such feature of Intonato, in order to motivate the user and keep the user motivated to exercise and achieve various fitness/health goals).  
Regarding claim 11, Strumpf as modified by Intonato teaches wherein the display screen is operably connected to the processor to display a second graphical user interface displaying performance parameters derived from performance of the choreographed exercise routine by the treadmill exercise apparatus (Intonato: Figs. 4-5A, ¶ [0039]-[0040], ¶ [0063]-[0064]. It would have been obvious to one ordinary skill in the art to modify Strumpf’s invention with such feature of Intonato, in order to inform the user of his/her performance progress, enable the user keep track of such performance and make necessary adjustments to improve upon his/her performance).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strumpf as applied to claim 1 above, and further in view of Dalebout (US 2015/0352396 A1). 
Strumpf teaches yaw and roll motions of the deck platform (Figs. 6-7, ¶ [0039]-[0042]) (Claim 14). Strumpf is silent about the treadmill further comprising a plurality of anchor points on the deck platform, wherein one or more of the plurality of anchor points are configured and arranged on the treadmill exercise apparatus such that the one or more anchor points remain in a fixed orientation relative to the deck platform during yaw and roll motions of the deck platform.   
Regarding claim 13, Dalebout teaches a treadmill exercise apparatus comprising: deck platform (102), and further comprising a plurality of anchor points (i.e. 128/208) on the deck platform (Fig. 2).  
Regarding claim 14, Dalebout teaches wherein one or more of the plurality of anchor points are configured and arranged on the treadmill exercise apparatus such that the one or more anchor points remain in a fixed orientation relative to the deck platform during motions of the deck platform (Figs. 2-6, please note that upon modification of the deck platform of Strumpf with anchor points taught by Dalebout, the anchor points remain in a fixed orientation relative to the deck platform during yaw and roll motions of the deck platform).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention do modify Strumpf’s invention/treadmill a plurality of anchor points on the deck platform, wherein one or more of the plurality of anchor points are configured and arranged on the treadmill exercise apparatus such that the one or more anchor points remain in a fixed orientation relative to the deck platform during yaw and roll motions of the deck platform as taught by Dalebout in order to enable a user perform upper body exercises as well as the lower body exercises. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strumpf as applied to claim 1 above, and further in view of Carducci (US 9,433,819 B1).
Strumpf is silent about the treadmill exercise apparatus further comprising a plurality of anchor points, wherein one or more of the plurality of anchor points are configured and arranged on non-rotating/non-tilting portions of the treadmill exercise apparatus.  
Regarding claim 15, (claim 15 “as best understood”) Carducci teaches a treadmill exercise apparatus comprising a plurality of anchor points (points on rods 18 and 19 where 34, 35, 36, 37 are connected), wherein one or more of the plurality of anchor points are configured and arranged on non-rotating/non-tilting portions (rods 18,19) of the treadmill exercise apparatus (Figs. 1-2 and 4).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention do modify Strumpf’s invention/treadmill to include a plurality of anchor points, wherein one or more of the plurality of anchor points are configured and arranged on non-rotating/non-tilting portions of the treadmill exercise apparatus as taught by Carducci in order to enable a user perform upper body exercises as well as lower body exercises.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Strumpf as applied to claim 1 above, and further in view of Skulman (US 2015/0080181 A1).
Strumpf is silent about the treadmill exercise apparatus further comprising a display system configured to project visual cues in the form of visible light onto the ground surrounding the treadmill exercise apparatus or onto the treadmill exercise apparatus.
Regarding claim 16, Skulman teaches a treadmill exercise apparatus comprising a display system (44) configured to project visual cues (i.e. 46/24) in the form of visible light onto the ground surrounding the treadmill exercise apparatus or onto the treadmill exercise apparatus (Figs. 8A-8B, ¶ [0047]-[0049], ¶ [0053]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention do modify Strumpf’s invention/treadmill with a display system configured to project visual cues in the form of visible light onto the ground surrounding the treadmill exercise apparatus or onto the treadmill exercise apparatus as taught by Skulman in order to use the device for rehabilitation purposes and/or sport specific trainings/programs whereby the user’s stride length can be extended or adjusted (see ¶ [0006] of Skulman). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0254311 A1 to Watterson (pertinent to claim 1-11), US 2009/0186746 A1 to Pandolfo (pertinent to claim 1), US 10,625,137 B2 to Dalebout et al. (pertinent to claims 1 and 16) and US 2016/0287929 A1 to Poole (pertinent to claim 15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784